Repoet oe Committee. — Josiiua Foeman betains i-iis Seat.
February 6th, 1808.
Mr. S. Miller, from the committee of privileges and elections, to whom was referred the petition of Jonathan Stanley, Jr., of the county of Onondaga, praying that the seat of Joshua Forman, now a member of this House from the county of Onondaga, be vacated, and the memorialist admitted thereto in his stead, reported. That it appears by the affidavits of Joseph Ely and five other electors of said county, that the votes given for Jonathan Stanley by them and several others, whose tickets some of them had prepared, were intended for the memorialist, Jonathan Stanley, Jr., and that the same facts substantially appear by the certificates given by the inspectors of the towns of Cincinnatus, Pompey, Camillus, Manlius and Yirgil, in said county. That by the certificate of John Miller and James Petit, physicians, residing in the town of Fabius, in said county, it appears that Jonathan Stanley resides iy. said town of Fabius, and is between seventy and eighty years of age; that he is infirm and wholly unfit for any kind of business, and not generally known in said county, and could not have been considered as a candidate for member of Assembly at the last election. That it further appears from the certificate of Jasper Hopper, clerk of the coiluty of Onondaga, that in the spelling of the names “Forman,” “McWhorter,” and Stanley, there was an immaterial difference that the votes returned from the town of Yir-gil, for Joshua Forman, by the inspectors,of the said town, as the number given to him were “sixty-two,” and that the same were considered by the said clerk as intended for and admitted as sixty-two.”
*25From a consideration of these facts, your committee are of opinion that although it was evidently the intention of a sufficient number of electors in said county to give their votes for the said Jonathan Stanley, Jr., which, if correctly given, would have entitled him to his seat in this House, to the exclusion of the said Joshua Forman ; yet, it would be manifestly improper to suffer electors or any other person for them to contradict the expression of their sentiments, manifested by the result of a legal canvass.
And, although the canvass of the votes of the town of Yirgil was returned by the inspectors of said town, is sixty-two, yet, the presumption is so strong, that same ought to be certified and returned as sixty-two, that your committee cannot but believe that such was the real number of votes given in the said town for Joshua Forman, and that such ought to have been the return thereof.
This presumption is rendered more certain from the facts of the other candidates for members of Assembly having nearly the same number of votes in said town, and by allowing the votes as sixty-two, which were returned as sixty-two, it seems to follow irresistibly that the return was an -oversight in the inspectors, and a palpable mistake.
Your committee are, therefore, of opinion, that the prayers of the memorialist be denied.
P BAYER OK PETITIONER, JONATHAN STANLEY, DENIED.
Hesofaed, That this House agree to the preceding report of their committee.
Assembly Journal, 1808, pages 63, 64.